Citation Nr: 1612296	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  03-08 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the VA RO that denied the Veteran's claim.

This was most recently before the Board in November 2014, when it remanded the Veteran's claim in order to provide her with a videoconference hearing.  The Veteran participated in a videoconference hearing before the Board in January 2016, and the Board finds that its remand instructions have been substantially complied with.  The Board will thus proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the competent and credible evidence of record is against a finding that the Veteran has a sinusitis disability as the result of active duty service.


CONCLUSION OF LAW

Criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.

The Veteran was provided with examinations addressing her sinus disability in January 2006 (as supplemented in May 2006), January 2010, and April 2013.  Additionally, an opinion addressing the likely etiology of the Veteran's sinus symptoms was offered in October 2010.  The Board concludes that the medical evidence of record, particularly the October 2010 opinion, is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified before a Veterans Law Judge in July 2004, and a transcript of this hearing has been associated with the record.  In October 2014, the Veteran was notified that the Veterans Law Judge who took testimony at the July 2004 hearing had retired.  The Veteran requested the opportunity to participate in a second Board hearing, and an additional hearing before the undersigned occurred in January 2016.  A transcript of this hearing has been associated with the record.   

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

Sinusitis is not included among the list of chronic diseases, and service connection for this disability may not be established based solely upon a continuity of symptomatology or upon a presumption.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the facts in this case, in a June 1974 Report of Medical History, the Veteran denied ever having experienced ear, nose, or throat trouble, or sinusitis.  In a June 1974 Report of Medical Examination, the Veteran's sinuses were found to be normal.  In August 1974, the Veteran complained of a sinus headache.  In January 1975, the Veteran was treated for a sinus problem, and the impression was purulent sputum by the Veteran's history.  In June 1975, the Veteran complained of recurrent rhinitis and sinus congestion.  Sinus x-rays taken at that time were normal.  In August 1975 and October 1975, the Veteran complained of chronic rhinitis and sinus congestion.  In October 1975, the Veteran was diagnosed with chronic rhinitis possibly secondary to allergy.  

Following service, in September 1984, while the Veteran was found to have allergies, she denied experiencing symptoms of sinusitis.  In August 1996, an ear, nose, and throat physician diagnosed the Veteran was "allergic response going into sinusitis."  In September 1996, the Veteran was treated for sinusitis.  In March 1997 and September 1997, the Veteran complained of sinus symptoms.  In September 1997, a radiological study showed chronic changes involving the maxillary sinus with the right maxillary sinus more involved than the left.  A clinician diagnosed the Veteran with sinusitis.

The Veteran filed a claim of entitlement to service connection for rhinitis and sinusitis in July 1999.  In November 2001, the Veteran indicated that she had a history of sinusitis and nasal congestion.  In January 2002, the Veteran complained of sinus congestion.  In April 2002, the Veteran felt as if her sinuses were draining, and her maxillary sinuses were tender.  The Veteran was diagnosed with sinus congestion and possible early sinusitis.  In October 2002, the Veteran stated that she had a headache as the result of a sinus infection.  In December 2002, the Veteran was congested and had mild tenderness of the right maxillary sinus, and a clinician diagnosed the Veteran with sinusitis.  

In May 2003, it was noted that the Veteran had received multiple treatments with antibiotics for sinusitis, which had last been treated in December 2002.  The clinician opined that the Veteran's "allergic rhinitis and sinus problems [were] a continuation of the sinus problems and documented environmental allergies that she had during her time in service."  In January 2004, the Veteran complained of a sinus infection and productive cough with thick yellowish phlegm.  The Veteran was prescribed antibiotics.  In June 2004, the Veteran indicated that she had significant problems with her sinuses.  In July 2004, radiographs of the paranasal sinuses were negative.  In September 2004, the Veteran was diagnosed with sinusitis.  In June 2005, a CT examination showed minimal mucosal thickening present in the left maxillary sinus.  There was no evidence of bone sclerosis or bone destruction to suggest significant chronic sinusitis.   

The Veteran underwent a VA examination in January 2006, at which time she indicated that, following her exposure to a gas chamber in 1977, she experienced chronic and recurrent sinusitis that required antibiotic treatment every three to four months.  The examiner noted that the Veteran had episodes of acute sinusitis and environmental allergies diagnosed during active duty service.  The examiner noted that these problems were related to specific exposures and resolved after the necessary environmental controls were instituted.  The examiner stated that the etiology of the Veteran's sinusitis could be related to both the allergies she developed during her military service and to her sarcoidosis.  The examiner found that the May 2003 statement that the Veteran's sinus problems were a continuation of her in-service sinus problems was a "reasonable assumption," but it could not be proven.  In a May 2006 addendum opinion, the examiner stated that there was little documentation of sinus-related symptoms.  The examiner noted that there was no history of hospitalizations, incapacitating episodes, purulent discharge, nasal obstruction, or antibiotic therapy for acute bacterial sinusitis.  

The Board places relatively little probative weight in this opinion because, as the Board noted in greater detail in its June 2009 opinion, the opinion is both indefinite and internally contradictory, suggesting that the Veteran's sinusitis both was and was not related to service.  

In October 2006, the Veteran complained of a flare-up of sinus symptoms.  In November 2006, the Veteran complained of sinus congestion that had lasted for two weeks.  In August 2007, a VA physician stated that the Veteran was under her care for chronic medical conditions, including sinusitis.  In May 2009, the Veteran was noted to have had a sinus infection two weeks before, and the infection had been treated with a 10-day course of antibiotics.  In September 2009, a clinician listed "chronic sinusitis" in the Veteran's previous medical history.  

The Veteran underwent a VA examination in January 2010, at which time the examiner noted the Veteran's complaints of purulent discharge when she experienced sinusitis.  The Veteran complained that she experienced sinus infections every three to four months, with symptoms lasting from two to three months.  Upon physical examination, mild frontal sinus tenderness was noted.  Radiologic testing revealed no evidence of inflammatory mucosal changes affecting the paranasal sinuses.  The examiner found that despite the Veteran's reports of recurrent sinusitis, the examiner noted that the Veteran had been treated only once over the previous two years for sinusitis with a 10-day course of antibiotics.  The examiner found that the Veteran showed no current signs of sinusitis.  

In September 2010, the Board, finding that the issue of entitlement to service connection for sinusitis remained pending despite the March 2010 grant of service connection for rhinitis, remanded the Veteran's claim for service connection for sinusitis in order to obtain an additional medical opinion.  Specifically, the Board noted that the January 2010 examiner simply found that the Veteran did not have current evidence of sinusitis.  The Board found that an additional opinion was needed to determine whether the Veteran had manifested chronic sinusitis at any time during the period on appeal.  

In October 2010, an examiner concluded that the Veteran did not have chronic sinusitis, but instead had chronic symptoms of allergic rhinitis.  As a rationale for this opinion, the examiner noted that the Veteran's January 2010 sinus x-ray did not show any evidence of inflammatory mucosal changes affecting the paranasal sinuses.  Upon review of the Veteran's medical records from 2008 to the present time, the examiner noted that the Veteran had suffered from one episode of sinusitis in May 2009.  The examiner further noted that even if it were found that the Veteran indeed experienced sinusitis during the period on appeal, it was less likely than not that such condition was etiologically related to her active duty service.  As a rationale for this opinion, the examiner noted that the Veteran was treated with antibiotics in the service in 1974 and 1975 for acute sinusitis, which should have resolved, and the Veteran had no evidence of sinusitis during her January 2010 examination.  

In September 2011, the Veteran indicated that she had been using warm compresses over her sinuses to relieve her congestion.  Upon physical examination, the Veteran's sinuses were not tender.  The Veteran underwent an additional examination in April 2013, at which time the examiner opined, without further explanation, that while the Veteran had chronic allergic rhinitis, the Veteran did not have chronic sinusitis.  In January 2016, a VA staff physician indicated that she provided the Veteran with medical care addressing, in part, the Veteran's chronic sinusitis, but no explanation was given as to why it was felt that the Veteran had chronic sinusitis.  

Turning now to an analysis of these facts, affording the Veteran with the benefit of the doubt, the Board finds that the evidence is in equipoise as to whether the Veteran has a chronic sinus disability, with a few clinicians indicating that the Veteran's sinusitis was indeed chronic.  The evidence shows that the Veteran complained of sinus-related symptoms in service.  Thus, the evidence shows a current disability and an in-service incident.  The remaining question in this case, then, is whether the evidence supports a finding of a connection between the Veteran's current disability and her in-service experiences.  

The medical evidence that favors a relationship between the Veteran's service and her sinus disability includes the May 2003 statement of a clinician that the Veteran's "sinus problems [were] a continuation of the sinus problems and documented environmental allergies that she had during her time in service."  The Board places relatively little probative weight on this opinion because it is not accompanied by a rationale, nor does the opinion address evidence that would be contrary to its conclusion, including the lengthy passage of time between the Veteran's separation from service and her first clinical complaint of sinus symptoms.  Instead, the Board places great probative weight upon the conclusion of the October 2010 examiner, who was unable to find a relationship between the Veteran's sinus disability and her service.  This opinion was grounded in the evidence of record and was not in any way contradictory, and therefore is entitled to greater weight than an internally inconsistent opinion.  

To the extent that the Veteran believes that her sinus disability is related to her service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge and experiences through her senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with examinations based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as sinus drainage.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a sinus disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's sinus disability is related to her service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's sinuses, something that is not readily perceivable by the use of a person's senses.  

While, as noted above, service connection for the Veteran's sinus disability cannot be established based solely on a continuity of symptomatology, the Board has nonetheless examined the record, and it finds that the evidence similarly fails to demonstrate a continuity of symptomatology for this condition.  The medical evidence shows that the Veteran did not seek treatment for sinus complaints for many years following active duty service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that she experienced sinus symptoms consistently since service, the Board finds this contention to lack credibility given the fact that the Veteran failed to mention these symptoms at any time for many years following service, despite seeking consistent treatment for complaints relating to other conditions during this time.  While the Veteran's failure to seek treatment for many years following service is not a dispositive fact on its own, it is a factor that weighs against her claim.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for chronic sinusitis.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


